      Case 2:18-cv-02391-DDC-KGG Document 31 Filed 05/06/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

M.D., a minor,                               )
by and through her natural mother,           )
CHANITA FULSON                               )
                                             )       Case No. 2:18-cv-02391-DDC-KGG
       Plaintiff,                            )
                                             )
       v.                                    )
                                             )
NPC QUALITY BURGERS, INC.                    )
                                             )
       Defendant.                            )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties, by and through counsel, hereby stipulate to the dismissal of this action, with

prejudice. Each party to bear their own costs.


By:    /s/ Randall W. Brown
THORNBERRY BROWN, LLC
Randall W. Brown, KS# 17905
randy@ThornberryBrown.com
Stephen C. Thornberry, KS# 17494
steve@ThornberryBrown.com
4550 Main Street, Suite 205
Kansas City, Missouri 64111
(816) 531-8383 telephone
(816) 531-8385 facsimile
ATTORNEYS FOR PLAINTIFF


Elizabeth E. Tobin, KS #21494
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
4520 Main Street, Suite 400
Kansas City, MO 64108
(816) 471-1301
(816) 471-1303 (Facsimile)
elizabeth.tobin@ogletree.com

and


                                                 1
     Case 2:18-cv-02391-DDC-KGG Document 31 Filed 05/06/19 Page 2 of 2




/s/    Yasmin A. Mohammad
Thomas L. Henderson, TN # 11526 – admitted pro hac vice
Yasmin A. Mohammad, TN # 29970 - admitted pro hac vice
6410 Poplar Avenue, Suite 300
Memphis, TN 38119
(901) 767-6160
(901) 767-7411 (Facsimile)
thomas.henderson@ogletree.com
yasmin.mohammad@ogletree.com
ATTORNEYS FOR DEFENDANT




                                           2
